Title: To Thomas Jefferson from Robert Smith, 28 May 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Baltimore May 28. 1805.
                  
                  The enclosed is a private letter in answer to one of the same kind from me. In calling it private I mean that it is not to be filed among the publick letters. It is submitted to your Consideration.
                  If it should hereafter be deemed expedient to send to Europe Com. Preble, it would not be proper to accede to any proposition so vague and indefinite as that made by him in relation to his expences. Some reasonable sum ought to be precisely fixed.
                  Respectfully Your Ob. Servt
                  
                     Rt Smith 
                     
                  
               